Citation Nr: 1736940	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently evaluated 30 percent disabling.  

2.  Entitlement to an initial increased rating for left knee strain, currently evaluated 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to July 2004.  She also served on active duty for training (ACDUTRA) from July 1998 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office, that denied an increased rating for migraine headaches and an initial rating for left knee strain.  Jurisdiction now lies with the Atlanta, Georgia, RO.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of that hearing is of record.  

The issue of TDIU was raised at the May 2017 videoconference hearing.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), it is a part of the current appeal.

The issues of entitlement to a rating initial rating for left knee strain and TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if additional action is required on her part.  



FINDING OF FACT

Resolving reasonable doubt in her favor, the Veteran's migraine headache disability is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for a 50 percent rating for migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Migraine Headaches

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  
38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When the appeal arises from an initial rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased rating claims, in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  When an already established service-connected disability is being evaluated, as in this case, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has reviewed all of the evidence in the Veterans Benefits Management System (VBMS) file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A May 2005 rating decision granted service connection for migraine headaches.  A 30 percent rating was assigned from July 2004.  This rating has been in effect since that time.  

Migraine headaches are rated according to Diagnostic Code 8100.  A 30 percent rating is assignable with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assignable with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 38 C.F.R. § 4.124a , Diagnostic Code 8100 (2016).  

"Prostrating " is defined as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007).  

As to the term "productive of economic inadaptability," such term could have either the meaning of "producing" or "capable of producing" economic inadaptability.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

The Veteran was seen at Doctors Hospital in October 2008.  She had a history of post concussive headaches.  She stated that she had a headache almost daily and normally took over-the-counter medication.  From time to time, she had to come into the hospital.  This was not her worst headache.  She generally got the headaches in the bitemporal region.  At the time of the examination, the headache was on the left side and a little into the posterior occipital region.  She denied fever, chills, neck or back pain or stiffness.  There were no visual changes.  CT scan was unremarkable.  The diagnostic impression was acute cephalgia, history of cephalgia, and history of postconcussive syndrome/headaches.  

A VA neurology consultation dated October 2008 was for evaluation for the Veteran's headaches.  The consultation was based historically on the findings set forth on the Doctors Hospital report earlier that month.  She had been tried on multiple medications in the past with not much symptomatic relief.  She reported that sometimes every 2 to 3 weeks she got swelling in the left side of the face with the headache.  The diagnostic impression was persistent chronic headaches.  

The Veteran underwent a VA examination in December 2008.  She gave history of being hit on the left side of her face around the left jaw and cheek with an M16 rifle in service in May 2003.  She began having headaches since that time.  She then had present complaints of having almost daily headaches with the pain of 6 on a scale of 1-10.  It did get worse to a 10/10.  She stated she was able to function when the headache was around a 6/10.  At least 3 days of the week, she stated she was unable to function.  Most of the headache was on the left side behind the eye and on the back of the head.  The head felt very heavy.  She did not have any pressure or congestion on the anterior aspect of the face near the sinuses.  She had problems with nausea and emesis along with blurred vision with the headaches.  She needed to be in a dark quiet room, though she could not think of any aggravating factors.  Her headaches were not alleviated by anything.  In October 2008, she was seen in the emergency room and had a CT scan which was unremarkable.  The assessment was history of migraine headaches with residual symptoms as noted.  

VA outpatient treatment showed that in August 2010, the Veteran had 7/10 headache pain.  In September 2010, she had worsening headache, experiencing dizziness, hands shaking, sound distortion, and feeling hot.  An October 2010 neurology note indicated that the Veteran's headaches were mostly right-sided, but could be either side.  The headaches were throbbing, constant, but at times, sharp.  She expressed being forgetful, hot, and feeling dizzy.  

The Veteran underwent a VA examination in September 2015.  She was diagnosed with migraine, including migraine variants.  She reported history of migraines which began in service after injury to her head and jaw.  She continued to have daily headaches.  She stated she took over-the-counter Excedrin migraine with partial improvement of symptoms.  She reported being seen in the emergency room in 2014 for severe headache and a CT scan which she stated was OK and was treated with pain medication.  She was noted to have constant head pain, which was pulsating or throbbing head pain with pain on both sides of the head.  The pain worsened with physical activity.  She also experienced nausea, vomiting, sensitivity to light, sensitivity to sound, changes in vision and a room spinning sensation.  Her headache duration was less than 1 day, on both sides of the head and were of characteristic prostrating attacks.  Prostrating attacks over the last several months occurred once every month.  Very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability was not shown.  A September 2010 CT scan showed no acute abnormality, with no change from 2007.  Her headache impacted her ability to work as she worked at a warehouse and worked packing boxes.  She reported missing several days from work due to migraine headaches.  

In August 2016, the Veteran passed out during a migraine episode and fell on both her knees.  She denied loss of consciousness nor trauma to the head.  She stated that she always got migraine headaches and occasionally passed out with migraine episodes.  She used over-the-counter Excedrin with somewhat effective relief.  In November 2016, the Veteran was seen with migraine headaches.  She continued use of beta blockers and Excedrin.  She had a head CT which was negative.  There were no changes in headaches since her most recent admission to Northeast Georgia Hospital.  She had 9/10 migraine with shortness of breath, nausea, and vomiting.  A few days earlier, she had a migraine and passed out.  

The Veteran testified at a videoconference before the undersigned VLJ in May 2017.  She stated that she had incapacitating episodes 2 to 3 times a week, lasting all day.  She had nausea, vomiting, and had to sleep until the headache went away.  She had bad headaches 2 to 3 times a day, but had headaches every day.  She tried to control her headaches with Excedrin.  She described her headaches as "really bad."  She stated that she passed out, and went to urgent care or the emergency room.  Most headaches were described at 10/10, and she testified that she was no longer able to work.  In summer, she was unable to work in a facility without air conditioning and she was placed on FMLA for her migraine headaches.  At the time of the hearing, she was no longer working, having discontinued working in May 2017.  She testified that she had recently been placed on antidepressants for her migraine headaches.  

The Board finds that the severity of the Veteran's migraine headaches approximates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  She has constant head pain, at a minimum 6/10.  She had prostrating attacks over several months.  A September 2015 VA examiner said very prostrating and prolonged attacks productive of severe economic adaptability were not shown.  However, on all occasions she described her headaches as severe, and on a number of occasions, she passed out due to her migraines and had to be taken to an urgent care clinic or emergency room.  At the time of the May 2017 videoconference hearing, she had become unable to work because of her headaches.  She has had to take numerous medications for this condition, with very little help.  She also testified that she had now been placed on antidepressants to see if they would control/treat her migraine headaches.  Thus, the evidence shows that the Veteran's headache disability has been frequent, completely prostrating and resulted in severe economic inadaptability.  For the reasons set forth above, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence more nearly approximates the criteria for a 50 percent rating for migraine headaches under DC 8100.  38 C.F.R. §§ 4.3 , 4.7.  Therefore, a 50 percent rating is warranted.  


ORDER

A 50 percent rating is granted for migraine headaches, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

A review of the VBMS file reveals that further AOJ action on the remaining claims on appeal is warranted.  

With respect to the claim for an initial increased rating for left knee strain, a new VA examination is required.  

The Veteran has been provided multiple VA examinations during the period on appeal.  However, in light of the United States Court of Appeal for Veterans Claims (Court) decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the Board finds that the examinations are inadequate.  

In Correia, the Court found that under 38 C.F.R. § 4.59, a VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing (as appropriate), and, if possible, with rating of motion measurements of the opposite undamaged joint.  To date, the Veteran has not been afforded a VA examination that includes such testing.  As such, per Corriea, the examinations are inadequate and a remand is necessary to afford the Veteran an adequate examination.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence is essential for a proper appellate decision").  

The issue of TDIU will be held in abeyance until the development requested on the initial increased rating claim is completed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record any new medical treatment records, from VA or otherwise, that have come into existence since the time the claims file was last updated by the AOJ.  

2.  Appropriate notice should be sent to the Veteran that complies with the Veterans Claims Assistance Act of 2000 as it pertains to the TDIU claim.  She should also be sent and asked to complete and return a claim form for TDIU.

3.  Following completion of the above, the Veteran should be afforded an appropriate VA examination to determine the severity of her left knee strain.  The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  

The examiner should conduct range of motion testing of the left knee (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing.  Range of motion testing of the right knee should also be similarly conducted, for comparison purposes.  

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain or other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should specifically indicate whether there is any ankylosis in the left knee.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  When the development requested above has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


